Citation Nr: 1019227	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-12 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by sleep impairment (diagnosed as 
obstructive sleep apnea), to include as secondary to the 
Persian Gulf War.

2.  Entitlement to service connection for a chronic 
disability manifested by gastrointestinal problems (diagnosed 
as irritable bowel syndrome), to include as secondary to the 
Persian Gulf War.

3.  Entitlement to service connection for a chronic 
disability manifested by joint pain, to include as secondary 
to the Persian Gulf War.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left foot 
disability.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.

6.  Whether new and material have been received to reopen a 
claim for service connection for a chronic acquired 
psychiatric disability to include depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to 
September 1991.

This appeal to the Board of Veterans' Appeals (Board) 
originated from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the Board denied 
service connection for cervicalgia, carpal tunnel syndrome, 
alopecia, a right foot disability, joint pain, 
gastrointestinal problems, chemical insensitivity, memory 
loss, and obstructive sleep apnea.  The RO also determined 
that new and material evidence had not been received to 
reopen claims of service connection for depression, 
mechanical low back pain, and left foot condition.  The 
Veteran noted disagreement with the denials in July 2005.  A 
statement of the case was issued in February 2007.  However, 
in the April 2007 VA-9, Appeal to the Board, the Veteran only 
perfected appeals to those issues listed on the title page.  
Therefore, the Board will only review those issues.  

The issues of service connection for sleep impairment, 
gastrointestinal problems, joint pain, depression (reopened 
and on the merits), and low back disability (reopened and on 
the merits), as well as, whether new and material evidence 
has been received to reopen a claim for service connection 
for a left foot disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a low back disorder was denied in 
a September 1992 rating decision.  The Veteran was notified 
of this determination, and did not appeal the decision.

2.  Evidence associated with the claims file since the 
September 1992 rating decision that denied service connection 
for a low back disorder provides evidence of continuous back 
complaints subsequent to service discharge and a diagnosis of 
a current low back disability, which, when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.

3.  Service connection for depression was denied in an 
October 2001 rating decision.  The Veteran was notified of 
this determination, and did not appeal the decision.

4.  The Veteran's newly submitted statements, associated with 
the claims file since the October 2001 rating decision that 
denied service connection for depression, provide new 
evidence regarding inservice treatment for depression, which, 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The additional evidence received since the September 1992 
RO decision is new and material; thus, the requirements to 
reopen the Veteran's claim of entitlement to service 
connection for a back disability have been met.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2009).  

2.  The additional evidence received since the October 2001 
RO decision is new and material; thus, the requirements to 
reopen the Veteran's claim of entitlement to service 
connection for a psychiatric disability have been met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In reviewing an application to reopen a claim of service 
connection, the United States Court of Appeals for Veterans 
Claims (Court) has held that VA must notify a Veteran of the 
evidence and information that is necessary to both reopen her 
claim and to establish her entitlement to the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

While the letter sent to the Veteran in March 2001 regarding 
her application to reopen claims of service connection did 
not comply with the dictates outlined in Kent, in light of 
the fact that the claims regarding service connection for a 
low back disability and depression have been reopened, the 
Board does not find that the Veteran is prejudiced.  

Otherwise, a review of the record reveals that all 
appropriate notice and development has been accomplished.  In 
sum, there is no evidence of any VA defect in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.  

New and material evidence to reopen a claim for a low back 
condition

In September 1992, the RO, inter alia, denied service 
connection for a low back disability.  The evidence 
considered at the time of the final rating decision included 
service treatment records and statements of the Veteran.  

The Veteran did not perfect a timely appeal to this decision.  
Thus, the decision is final, and it may only be reopened by 
submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105.  

New evidence means existing evidence not previously submitted 
to agency decision makers; and material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

In a statement dated in September 2002, the Veteran filed an 
application to reopen her claims for service connection for a 
low back disability.  As noted, it must first be determined 
whether new and material evidence has been received such that 
the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105.  

The pertinent evidence associated with the claims file since 
the September 1992 decision includes the Veteran's written 
statements, private treatment records, and the reports 
referable to her VA treatment and examinations.  

In denying the claim in September 1992, the RO concluded that 
there was not a chronic back disability noted at separation 
from service and that there was no showing of a chronic low 
back disability at that time of the decision.  

In considering the evidence received since the September 1992 
denial, a 1994 private medical report reflects that the 
Veteran continued to seek treatment for low back pain after 
service.  Furthermore, a June 2002 private X-ray report 
includes diagnoses of scoliosis and arthritis of the lumbar 
spine.  

In sum, the assembled evidence shows inservice treatment for 
a back disability; continuing complaints of back problems; 
and a current diagnosis of chronic back disability.  
Therefore, considering this new evidence, it is material as 
it does raise a reasonable possibility of substantiating her 
claim of service connection for a chronic low back 
disability.  

Consequently, the Board concludes that the additional 
material does constitute new and material evidence sufficient 
to reopen the claim of service connection for a low back 
disorder.  

New and material evidence to reopen a claim for depression

In October 2001, the RO, inter alia, denied service 
connection for depression.  The Veteran did not perfect a 
timely appeal to this decision.  As noted, the decision is 
final, and it may only be reopened by submission of new and 
material evidence.  

The evidence considered at the time of the final rating 
decision included service treatment records and statements of 
the Veteran.  

The Veteran filed an application to reopen her claim for 
service connection for depression in the September 2002 
statement.  

The pertinent evidence associated with the claims file since 
the October 2001 decision includes the Veteran's written 
statements, private treatment records, and the reports 
referable to her VA treatment and examinations.  

The denial in October 2001 was partly based on the fact that 
there was no evidence of inservice treatment.  Prior to the 
2001 decision, the Veteran had reported inservice treatment 
for depression; however, this was not confirmed by the 
inservice clinical records.  At that time, the Veteran had 
not identified the medical facility that provided her 
psychiatric care.  

In considering the newly received evidence (specifically, VA 
outpatient record dated in October 2001), it is shown that 
the Veteran reported receiving treatment at the Walter Reed 
Army Hospital (WRAMC).  The Board considers this as new and 
material evidence, because it specifically describes the 
place of treatment which was not of record at time of the 
prior denial.  And if confirmed, it raises a reasonable 
possibility of substantiating an important element of her 
claim of service connection for depression, which is 
inservice treatment.  At the time of the 2001 denial, it does 
not appear that the RO requested psychiatric records directly 
from WRAMC.  Consequently, the Board concludes that the 
additional material does constitute new and material evidence 
sufficient to reopen the claim of service connection for 
depression.  


ORDER

As new and material evidence has been presented to reopen the 
claim of service connection for a low back condition, the 
appeal to this extent allowed subject to further action as 
discussed below.  

As new and material evidence has been presented to reopen the 
claim of service connection for depression, the appeal to 
this extent allowed subject to further action as discussed 
below.  


REMAND

As referred to above, VA must notify a claimant of the 
evidence and information needed to substantiate a service 
connection claim and, if previously denied, of the evidence 
and information needed to reopen the claim.   See U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The RO sent a letter to 
the Veteran in March 2001; however, this letter did not meet 
the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Subsequent to the March 2001 notification letter from the RO, 
the United States Court of Appeals for Veterans Claims 
(Court) in March 2006, issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), and 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  In regards to her claims for service connection she 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for such disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Furthermore, regarding her application to reopen a claim for 
service connection for a left foot condition; in the appeal 
of Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held, 
in pertinent part, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) require the VA by way of a specific 
notice letter to (1) notify the claimant of the evidence and 
information necessary to reopen the claim, (i.e., describe 
what new and material evidence is); (2) notify the claimant 
of the evidence and information necessary to substantiate 
each element of the underlying service connection claim; and 
(3) notify the claimant of what specific evidence would be 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits.  Review of the record does not reveal 
that the Veteran was provided with a notice letter of such 
specificity, and this notice must be provided to the 
adjudication of this issue.

In reviewing the record, there have been references to 
medical data that have not been associated with the claims 
file.  For instance, the Veteran reported that she has been 
receiving VA psychiatric treatment from the VA Medical Center 
in Huntsville, Alabama, since 2003.  These records have not 
been obtained.

Further, in a January 1995 private examination report, the 
Veteran indicated that she received psychiatric care since at 
least 1980.  She has also reported that she received 
psychiatric counseling in 1991 and 1992.  As noted above, in 
an October 2001 VA clinical record she reported that her 
psychiatric treatment was provided at the WRAMC.  She did not 
indicate the year.  Although the RO obtained her service 
treatment record (as the Veteran was discharged in 1991); it 
does not appear that the RO attempted to gather any records 
directly from WRAMC.  The RO should attempt to obtain these 
records. 

The record shows that the Veteran was employed by the U.S. 
Postal service.  VA outpatient records dated in September 
2001 show that the Veteran was in receipt of Workers' 
Compensation benefits.  Employment and medical records 
associated with this claim should be obtained.  

A November 2001 VA outpatient record indicates that the 
Veteran applied for VA Vocational Rehabilitation.  It is not 
clear if she was provided VA vocational services.  This 
should be clarified and, if so, the VA Vocational 
Rehabilitation file should be obtained.  

An October 2002 VA outpatient record shows that the Veteran 
reported that she was appealing a claim with the Social 
Security Administration (SSA).  The medical records 
associated with her current SSA claim should be obtained.  

In regard to her service connection claims, the Veteran has 
reported a variety of symptoms that include gastrointestinal 
problems, sleep impairment, and joint pain.  She contends 
that these symptoms resulted from her military service in 
Southwest Asia.  The record contains diagnoses of sleep 
apnea, fibromyalgia, arthritis of multiple joints, and 
irritable bowel syndrome.  Although some of her complaints 
have been identified through diagnoses, the Veteran should be 
afforded VA examination.  

Moreover, the Board finds that VA examinations should be 
conducted to determine the etiology of her depression and low 
back disability.   

Accordingly, the claims are REMANDED to the RO/AMC for the 
following action:

1.  Pursuant to Dingess and Kent, the 
RO/AMC is to provide the Veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
specific information or specific evidence 
needed to reopen the claim based on new 
and material evidence; to establish a 
disability rating; and, to establish 
effective date for the claim on appeal. 

2.  The RO/AMC should take appropriate 
steps to contact the Veteran in order to 
request an updated list of the doctors 
and health care facilities that have 
treated her for the disabilities at 
issue.  The Veteran should specifically 
identify all facilities that provided 
psychiatric treatment in the 1980s and 
1990s.  She should also provide 
information regarding her Workers' 
Compensation claim including employee and 
medical records.  All records of the 
treatment afforded to the Veteran from 
all the sources listed by her that are 
not already on file should be obtained 
and associated with the file.  

3.  The RO/AMC should obtain the 
Veteran's dates of treatment at WRAMC and 
attempt to obtain records directly from 
this facility, as well as, records from 
the VA medical facility in Huntsville, 
Alabama, that date from 2003 to the 
present.  The RO should also contact the 
National Personnel Records Center and 
request any separately stored mental 
health clinic records.  

4.  The RO/AMC should contact SSA in 
order to obtain appropriate information 
about any current medical records that 
may have been associated with her current 
claim for benefits by this agency.  

5.  The RO/AMC should clarify whether the 
Veteran was provided VA vocational 
rehabilitation services, and if so, 
obtain the Veteran's VA vocational 
rehabilitation file, and associate it 
with the claims folder.

6.  After the development is completed 
described above, the Veteran should be 
scheduled for a Gulf War Guidelines 
Examination.  The examiner is asked to 
identify any and all disabilities, to 
include gastrointestinal problems, sleep 
impairment, and joint pain.  The examiner 
is asked to indicate whether any of the 
claimed disabilities are attributable to 
a known clinical diagnosis.  If so, the 
examiner is then asked to express an 
opinion as to whether any of the 
identified disabilities are at least as 
likely as not (i.e., 50 percent or 
greater possibility) related to the 
Veteran's period of active service, and 
specifically to her service in the 
Southwest Asia theater of operations 
during the Persian Gulf War.  The 
examiner should comment on any evidence 
of an undiagnosed illness that may be 
related to the Persian Gulf War.  The 
examiner must provide a complete 
rationale for any stated opinion.  

7.  The RO/AMC should schedule the 
Veteran for a VA examination to determine 
the etiology of her low back disability.  
All indicated tests and studies should be 
conducted.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examiner must review all treatment 
records on file.  Based on the 
examination and medical records, the 
examiner should provide opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that the Veteran has a low back 
disability related to military service.  
The examiner must provide the rationale 
for any opinions expressed.

8.  The RO/AMC should schedule the 
Veteran for a VA examination to determine 
the etiology of her psychiatric 
disability.  All indicated tests and 
studies should be conducted.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner must 
review all treatment records on file.  
Based on the examination and medical 
records, the examiner should provide 
opinion as to whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that the Veteran 
has a psychiatric disability related to 
military service.  The examiner must 
provide the rationale for any opinions 
expressed

9.  After the foregoing, the RO/AMC 
should review the Veteran's claims and 
ensure that the notice requirements as 
outlined in Dingess and Kent, have been 
satisfied.  If any benefit sought on 
appeal is not granted, the RO/AMC must 
issue a supplemental statement of the 
case, which includes notice of 38 C.F.R. 
§ 3.156, review of all new evidence 
submitted, and afford the Veteran the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


